Citation Nr: 0728331	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-14 040A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Poplar Bluff, Missouri



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred on February 6, 2004, at the Parkland Health Center.



WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

According to the VAMC, the claimant is a veteran who served 
on active duty from October 1958 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the VAMC in Poplar 
Bluff, Missouri that denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Parkland Health Center on February 6, 2004.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  On February 6, 2004, the veteran received medical 
services at Parkland Health Center.  Two years earlier he had 
had a myocardial infarction as a result of coronary artery 
disease.  

2.  Given the veteran's symptoms and documented blood 
pressure readings taken on February 6, 2004, just prior to 
his seeking treatment, a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to his life or health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement does not include a 
request for expenses related to medical care beyond the 
initial evaluation and treatment.

5.  The veteran received VA medical services during the 24-
month period preceding the furnishing of the treatment at 
Parkland Health Center.

6.  The veteran is financially liable to the provider(s) of 
treatment for the services he received at Parkland Health 
Center.

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the February 6, 2004, treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the February 6, 2004, treatment was 
furnished is not service connected, has not been held to be 
aggravating a service-connected disability, and is not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 
38 U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at Parkland Health Center on February 6, 2004, have 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1001, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

In the present case, the evidence of record shows that the 
veteran-who had a history of coronary artery disease with a 
heart attack and the placement of stents-experienced 
symptoms that included dizziness.  His daughter-in-law was 
called and she observed that the veteran had systolic blood 
pressure readings in the 80s and diastolic readings in the 
40s.  His pulse rate ranged from 150 to 160 beats per minute.  
He was unsteady when trying to walk.  He was reluctant to 
seek emergency room treatment because he had no insurance.  

He was initially seen after 8:00 PM on February 6, 2004, 
which was a Friday, at the Parkland Health Center, a facility 
in the same town in which the veteran resides.  (The nearest 
VA facility was over 70 miles from his home.)  He was 
evaluated for what was described as a cough, an onset of 
weakness beginning on February 3, and decreased blood 
pressure.  His initial vital signs included a blood pressure 
reading of 120/72.  A history of hypertension and myocardial 
infarction was noted.  The veteran refused to be admitted.

An August 2005 letter from E. H. DuMontier, M.D., indicates 
that the veteran had coronary artery disease and had had 
angina, which required that he seek emergent care on February 
6, 2004.

Presently, the veteran seeks payment or reimbursement of the 
expenses he incurred at Parkland Health Center on February 6, 
2004.  In support of his claim, he has testified that he was 
told by his VA doctor after his 2002 heart attack that, 
should he have problems when the nearby VA clinic was not 
open, he should go to the nearest emergency room.  He 
testified that the symptoms he experienced on February 6, 
2004, were just like those he experienced in 2002 when he had 
the myocardial infarction.  

There is no real dispute here that the veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a) and (d)-(i), 
outlined above.  The evidence of record clearly shows that 
the veteran received emergency services in Parkland Health 
Center.  His claim for payment or reimbursement does not 
include a request for expenses related to medical care beyond 
the initial emergency evaluation and treatment, and 
information from the veteran indicates that he received VA 
medical services during the 24-month period preceding the 
treatment here at issue.  (The VAMC does not refute this.)  
He is shown to be financially liable for the cost of the 
treatment in question, and there is nothing in the record to 
indicate that he has coverage under private medical insurance 
or a "health-plan contract," as that term is defined in 
38 C.F.R. § 17.1001(a).  (Again, there is nothing in the 
record to contradict the veteran's testimony in this regard.)  
Further, the condition for which the emergency treatment was 
furnished is not shown to have been caused by an "accident 
or work-related injury," and the record shows that he is not 
eligible for reimbursement under 38 U.S.C. § 1728 because he 
does not have a total disability, permanent in nature, 
resulting from service-connected disability, and because the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 
38 C.F.R. § 17.120(a) (2006).

The salient question here is whether the veteran's treatment 
at Parkland Health Center was emergent, and whether a VA or 
other Federal facility/provider was feasibly available to 
provide the treatment.  The VAMC has determined that the 
veteran is ineligible for payment or reimbursement on these 
two grounds.  The Board disagrees.

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

Here, the Board finds that this standard has been met.  As 
noted above, the veteran had a known history of coronary 
artery disease and myocardial infarction.  He experienced 
weakness and confusion in February 2004, and while such 
symptoms would not necessarily have caused a prudent 
layperson to seek emergent care, on the evening of February 
6, 2004, his daughter-in-law was called and when she took his 
blood pressure, it was low-low enough for her to recommend 
that he seek emergent care.  The veteran was reluctant 
because he did not have insurance to cover treatment at a 
private facility, as was evident in the daughter-in-law's 
statement and in the fact that the veteran left the hospital 
against medical advice.  

Under the circumstances, given his medical history, it was 
reasonable for the veteran to believe that he needed 
immediate medical attention, especially after receiving the 
information about his low blood pressure readings and the 
advice from his daughter-in-law, who was a nurse.  Indeed, he 
had previously been advised by his treating VA physician that 
he should go to the nearest emergency department for 
evaluation if he ever suspected further heart difficulties.  
Thus, the Board finds that the requirements of 38 C.F.R. 
§ 17.002(b) have been met.  Further, given the apparent 
emergent nature of the veteran's condition, and the fact that 
the episode occurred at his home in Farmington, Missouri-
more than 70 miles away from the nearest VA facility with 
emergent medical services-the Board is satisfied that the 
requirements of 38 C.F.R. § 17.002(c) have been met as well.  
The appeal is granted.


ORDER

The appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


